 

Exhibit 10.2

 

 

iBio, Inc.

STOCK OPTION AGREEMENT UNDER

iBio, Inc. 2018 Omnibus Equity Incentive Plan

For Employees

 

 

Unless otherwise defined herein, the terms defined in the iBio, Inc. 2018
Omnibus Equity Incentive Plan (the “Plan”) shall have the same defined meanings
in this Stock Option Agreement (the “Option Agreement”).

 

I.NOTICE OF STOCK OPTION GRANT

 

Name:     Address:

 

The undersigned Optionee has been granted an Option to purchase Common Stock of
the Company, subject to the terms and conditions of the Plan and this Option
Agreement, as follows:

 

Date of Grant:           Vesting Commencement Date:           Exercise Price per
Share:           Total Number of Shares Granted:           Total Exercise Price:
          Type of Option:     Incentive Stock Option             Nonstatutory
Stock Option



 

Expiration Date:  As provided in Section 3 of the Option Agreement.

 

Vesting Schedule:  The Options will vest [according to Plan and Board
discretion].

 

Exercise Schedule:  To the extent vested, this Option shall be exercisable
during its term as provided in Section 2 and 3 of the Option Agreement.

 



1

 

 

II.AGREEMENT

 

1.                  Grant of Option.

 

The Plan Administrator of the Company hereby grants to the person named in the
Notice of Stock Option Grant (the “Optionee”), an option (the “Option”) to
purchase the number of Shares set forth in the Notice of Stock Option Grant, at
the exercise price per Share set forth in the Notice of Stock Option Grant (the
“Exercise Price”), and subject to the terms and conditions of the Plan, which is
incorporated herein by reference. In the event of a conflict between the terms
and conditions of the Plan and this Option Agreement, the terms and conditions
of the Plan shall prevail.

 

If designated in the Notice of Stock Option Grant as an Incentive Stock Option
(“ISO”), this Option is intended to qualify as an Incentive Stock Option as
defined in Section 422 of the Code. Nevertheless, to the extent that it exceeds
the $100,000 rule of Code Section 422(d) or otherwise fails to qualify as an
ISO, this Option shall be treated as a Non-Qualified Stock Option (“NSO”).

 

2.                  Exercise of Option.

 

(a)               Right to Exercise. This Option shall be exercisable during its
term in accordance with the Vesting Schedule set out in the Notice of Stock
Option Grant and with the applicable provisions of the Plan and this Option
Agreement. [ additional exercise conditions at discretion of Board].

 

(b)               Method of Exercise. This Option shall be exercisable by
delivery of an exercise notice in the form satisfactory to the Company (an
example of which is attached as Exhibit A) (the “Exercise Notice”) which shall
state the election to exercise the Option, the number of Shares with respect to
which the Option is being exercised, and such other representations and
agreements as may be required by the Company.

 

No Shares shall be issued pursuant to the exercise of an Option unless such
issuance and such exercise complies with applicable laws. Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to the Optionee on the date on which the Option is exercised with respect to
such Shares.

 

The Option shall be deemed exercised when the Company receives (i) written or
electronic notice of exercise (in accordance with this Option Agreement) from
the Optionee (or other person entitled to exercise the Option), (ii) full
payment for the Shares with respect to which the Option is exercised, and
(iii) any other documents or agreements required by this Option Agreement or the
Exercise Notice. Full payment may consist of any consideration and method of
payment permitted by this Option Agreement. Shares issued upon exercise of an
Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse (to the extent
permitted by law). Until the Shares are issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the Shares, notwithstanding the exercise
of the Option. The Company shall issue (or cause to be issued) such Shares
promptly after the Option is exercised. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued.

 

Exercise of this Option in any manner shall result in a decrease in the number
of Shares thereafter available for sale under the Option, by the number of
Shares as to which the Option is exercised.

 



2

 

 

3.                  Term

 

Optionee may not exercise the Option before the commencement of its term or
after its term expires. During the term of the Option, Optionee may only
exercise the Option to the extent vested. The term of the Option commences on
the Date of Grant and expires upon the earliest of the following:

 

(a)               With respect to the unvested portion of the Option, upon
termination of your continuous Service;

 

(b)               With respect to the vested portion of the Option, immediately
upon the termination of your continuous Service for Cause;

 

(c)               With respect to the vested portion of the Option, the day
before the [___th] anniversary of the Date of Grant but not less than
twelve (12) months after the termination of your continuous Service due to your
Disability or death; or

 

(d)               Immediately prior to the close of a Change in Control,
pursuant to Section 14.3 of the Plan.

 

4.                  Method of Payment

 

Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of the Optionee:

 

(a)               cash or check; or

 

(b)               consideration received by the Company in the form of: the
surrender of Company stock pursuant to Section 10.2 of the Plan; a cashless
exercise pursuant to Section 10.3 of the Plan; or a net exercise (by using the
value of a portion of the Option to purchase the remaining shares of the Option)
pursuant to Section 10.5 of the Plan.

 

5.                  Optionee’s Representations

 

In the event the Shares have not been registered under the Securities Act of
1933, as amended, at the time this Option is exercised, the Optionee shall, if
required by the Company, concurrently with the exercise of all or any portion of
this Option, deliver to the Company an investment representation statement in a
form satisfactory to the Company.

 

6.                  Lock-Up Period

 

Optionee hereby agrees that Optionee shall not offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any Common Stock (or other
securities) of the Company or enter into any swap, hedging or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of any Common Stock (or other securities) of the Company held by
Optionee (other than those included in the registration) for a period specified
by the representative of the underwriters of Common Stock (or other securities)
of the Company not to exceed one hundred eighty (180) days following the
effective date of any registration statement of the Company filed under the
Securities Act.

 



3

 

 

Optionee agrees to execute and deliver such other agreements as may be
reasonably requested by the Company or the underwriter which are consistent with
the foregoing or which are necessary to give further effect thereto. In
addition, if requested by the Company or the representative of the underwriters
of Common Stock (or other securities) of the Company, Optionee shall provide,
within ten (10) days of such request, such information as may be required by the
Company or such representative in connection with the completion of any public
offering of the Company’s securities pursuant to a registration statement filed
under the Securities Act. The obligations described in this Section shall not
apply to a registration relating solely to employee benefit plans on Form S-1 or
Form S-8 or similar forms that may be promulgated in the future, or a
registration relating solely to a Commission Rule 145 transaction on Form S-4 or
similar forms that may be promulgated in the future. The Company may impose
stop-transfer instructions with respect to the shares of Common Stock (or other
securities) subject to the foregoing restriction until the end of said one
hundred eighty (180) day period. Optionee agrees that any transferee of the
Option or shares acquired pursuant to the Option shall be bound by this Section.

 

7.                  Restrictions on Exercise

 

This Option may not be exercised if the issuance of such Shares upon such
exercise or the method of payment of consideration for such shares would
constitute a violation of any applicable law.

 

8.                  Non-Transferability of Option 

 

If this Option is not an ISO, it may be transferred to a Family Member pursuant
to Section 8.2 of the Plan. If this Option is designated as an ISO, it may not
be transferred in any manner otherwise than by will or by the laws of descent or
distribution and may be exercised during the lifetime of Optionee only by
Optionee. The terms of the Plan and this Option Agreement shall be binding upon
the executors, administrators, heirs, successors and assigns of the Optionee.

 

9.                  Tax Obligations

 

(a)               Withholding Taxes. Optionee agrees to make appropriate
arrangements with the Company (or the Parent or Subsidiary employing or
retaining Optionee) for the satisfaction of all Federal, state, local and
foreign income and employment tax withholding requirements applicable to the
Option exercise. Optionee acknowledges and agrees that the Company may refuse to
honor the exercise and refuse to deliver Shares if such withholding amounts are
not delivered at the time of exercise.

 



4

 

 

(b)               Share Withholding. Unless otherwise instructed by the Optionee
in writing, the Company, in compliance with any applicable legal conditions or
restrictions, may withhold from fully vested Shares purchased through the
exercise of the Option, otherwise deliverable to Optionee through the exercise
of the Option, a whole number of Shares having a Fair Market Value, as
determined by the Company as of the date of exercise, not in excess of the
amount of tax required to be withheld by law (or such lower amount as may be
necessary to avoid adverse financial accounting treatment). To the extent that
the withholding of the Shares is less than the tax withholding amount, the
Optionee agrees to pay the remainder of the tax withholding in cash or check or
to have such amount withheld by the Company from the Optionee’s compensation
through payroll and any other amounts payable to Optionee.

 

(c)               Notice of Disqualifying Disposition of ISO Shares. If the
Option granted to Optionee herein is an ISO, and if Optionee sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (1) the date two years after the Date of Grant, or (2) the date one
year after the date of exercise, the Optionee shall immediately notify the
Company in writing of such disposition. Optionee agrees that Optionee may be
subject to income tax withholding by the Company on the compensation income
recognized by the Optionee.

 

10.              Entire Agreement; Governing Law

 

The Plan is incorporated herein by reference. The Plan and this Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee. This agreement is
governed by the internal substantive laws but not the choice of law rules of
Delaware.

 

11.              No Guarantee of Continued Service

 

Subject to the last sentence of Section 2(a), Optionee acknowledges and agrees
that the vesting of shares pursuant to the vesting schedule hereof is earned
only by Continuing Service at the will of the Company (not through the act of
being hired, being granted this Option or acquiring shares hereunder). Optionee
further acknowledges and agrees that this Agreement, the transactions
contemplated hereunder and the vesting schedule set forth herein do not
constitute an express or implied promise of Continued Service for the vesting
period, for any period, or at all,

 

and shall not interfere in any way with Optionee’s right or the company’s right
to terminate Optionee’s relationship as a service provider at any time, with or
without cause.

 



5

 

 

Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions thereof. Optionee has reviewed
the Plan and this Option in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Option and fully understands all
provisions of the Option. Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Plan Administrator
upon any questions arising under the Plan or this Option. Optionee further
agrees to notify the Company upon any change in the residence address indicated
below.

 



 

 

 

 

Optionee   iBio, Inc.                   Signature        By                  
Print Name     Title                   Residence Address      

 

6

 

 

EXHIBIT A

 

iBio, Inc.

STOCK OPTION AGREEMENT UNDER

iBio, Inc. 2018 Omnibus Equity Incentive Plan

 

 

EXERCISE NOTICE

 

iBio, Inc.
600 Madison Avenue, Suite 1601

New York, NY 10022-1737

esop@ibioinc.com

 

Attention: Chief Financial Officer

 

1.                  Exercise of Option

 

Effective as of today, _____________, _____, the undersigned (“Optionee”) hereby
elects to exercise Optionee’s option to purchase _________ shares of the Common
Stock (the “Shares”) of iBio, Inc. (the “Company”) under and pursuant to the
iBio, Inc. 2018 Omnibus Equity Incentive Plan (the “Plan”) and the Stock Option
Agreement dated ________________ (the “Option Agreement”).

 

2.                  Delivery of Payment

 

Optionee herewith delivers to the Company the full purchase price of the Shares,
as set forth in the Option Agreement, and any and all withholding taxes due in
connection with the exercise of the Option.

 

3.                  Representations of Optionee

 

Optionee acknowledges that Optionee has received, read and understood the Plan
and the Option Agreement and agrees to abide by and be bound by their terms and
conditions.

 

4.                  Rights as Stockholder

 

Until the issuance of the Shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), no
right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to the Optioned Stock, notwithstanding the exercise of the
Option. The Shares shall be issued to the Optionee as soon as practicable after
the Option is exercised in accordance with the Option Agreement. No adjustment
shall be made for a dividend or other right for which the record date is prior
to the date of issuance.

 



EXERCISE NOTICE - 1

 

 

5.                  Tax Consultation

 

Optionee understands that Optionee may suffer adverse tax consequences as a
result of Optionee’s purchase or disposition of the Shares. Optionee represents
that Optionee has consulted with any tax consultants Optionee deems advisable in
connection with the purchase or disposition of the Shares and that Optionee is
not relying on the Company for any tax advice.

 

6.                  Restrictive Legends and Stop-Transfer Orders.

 

(a)               Legends. Optionee understands and agrees that the Company
shall cause the legends set forth below or legends substantially equivalent
thereto, if applicable, to be placed upon any certificate(s) evidencing
ownership of the Shares together with any other legends that may be required by
the Company or by state or federal securities laws:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER FOR A PERIOD NOT TO EXCEED 180 DAYS FOLLOWING THE EFFECTIVE DATE OF AN
UNDERWRITTEN PUBLIC OFFERING OF THE COMPANY’S SECURITIES AND MAY NOT BE SOLD OR
OTHERWISE DISPOSED OF BY THE HOLDER WITHOUT THE CONSENT OF THE COMPANY OR THE
MANAGING UNDERWRITER.

 

(b)               Stop-Transfer Notices. Optionee agrees that, in order to
ensure compliance with the restrictions referred to herein, the Company may
issue appropriate “stop transfer” instructions to its transfer agent, if any,
and that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

 

(c)               Refusal to Transfer. The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Exercise Notice or (ii) to treat as
owner of such Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Shares shall have been so
transferred.

 

7.                  Successors and Assigns

 

The Company may assign any of its rights under this Exercise Notice to single or
multiple assignees, and this Exercise Notice shall inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
herein set forth, this Exercise Notice shall be binding upon Optionee and his or
her heirs, executors, administrators, successors and assigns.

 

8.                  Interpretation

 

Any dispute regarding the interpretation of this Exercise Notice shall be
submitted by Optionee or by the Company forthwith to the Plan Administrator
which shall review such dispute at its next regular meeting. The resolution of
such a dispute by the Plan Administrator shall be final and binding on all
parties.

 



EXERCISE NOTICE - 2

 

 

9.                  Governing Law; Severability

 

This Exercise Notice is governed by the internal substantive laws but not the
choice of law rules, of Delaware. In the event that any provision hereof becomes
or is declared by a court of competent jurisdiction to be illegal, unenforceable
or void, this Option Agreement will continue in full force and effect.

 

10.               Entire Agreement

 

The Plan and Option Agreement are incorporated herein by reference. This
Exercise Notice, the Plan, the Option Agreement and the Investment
Representation Statement constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and Optionee with respect to the
subject matter hereof, and may not be modified adversely to the Optionee’s
interest except by means of a writing signed by the Company and Optionee.

 



Optionee   iBio, Inc.                   Signature        By                  
Print Name     Title                                   Residence Address      



 

 

 

 

 

 

 

 

 

SIGNATURE PAGE OF STOCK OPTION EXERCISE NOTICE

 



EXERCISE NOTICE - 3

